DETAILED ACTION

This Office Action is a response to an application filed on 08/03/2020, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 20 is objected to because of the following informalities:  claim 20, line 5, please correct the limitation of “…horizontal direction of a vertical direction…” to “…horizontal direction or a vertical direction…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bugdayci (US 2014/0092978 A1).

Regarding claim 1, Bugdayci discloses: A method of decoding a current frame (see paragraph 52), comprising: 
identifying a first reference frame and a second reference frame for decoding the current frame (see paragraph 8 and Fig 6b-c, reference frames 618 and 615 used to code current frame 610); 
storing reference motion vectors of reference blocks of the first reference frame (see paragraph 392, adding motion vector candidates to the list), 
wherein other reference frames are used to decode the first reference frame (see Fig 6b-c); 
identifying motion trajectories (see Fig 6c, motion vector 620, 621, and 625) that pass through the current frame (see Fig 6c, frame 610) by projecting the reference motion vectors (see Fig 6c, motion vector 613, 617, and 624) of the reference blocks of the first reference frame (see Fig 6c, block 614 and 616) onto the current frame (see Fig 6c, reference frame 623), 
wherein the projecting identifies, for a first current block of the current frame (see Fig 6c, i.e. blocks 611 or 612) a corresponding first reference block in the first reference frame (see Fig 6c, i.e. block 614 or 616 in reference frame 615), and 
wherein a corresponding reference motion vector (see Fig. 6c, i.e. motion vectors 613 or 617 or 624) of the reference motion vectors is associated with the corresponding first reference block (see Fig. 6c, motion vectors 620 and 621 are associated with block 614 and 616 of the first reference frame 615); and 
projecting the corresponding reference motion vector (see Fig. 6c, i.e. motion vector 617) onto the second reference frame (see Fig. 6c, reference frame 618) to obtain a second reference block in the second reference frame (see Fig. 6c, block 619). 
Regarding claim 2, Bugdayci discloses: The method of claim 1, wherein projecting the reference motion vectors of the reference blocks of the reference frame onto the current frame (see Bugdayci, Fig. 6c) comprises: 
obtaining the first current block of the current frame using a first display index (X) of the current frame, a second display index (C) of the first reference frame, and a third display index (C_R0) of the third reference frame (see Bugdayci, paragraph 188)
Regarding claim 3, Bugdayci discloses: The method of claim 2, wherein obtaining the first current block of the current frame comprises obtaining a row location (Block_Row) and a column location (Block_Col) of the first current block (see Bugdayci, paragraph 397). 
Regarding claim 9, Bugdayci discloses: The method of claim 1, wherein the motion trajectories are identified for 8x8 blocks of the first reference frame (see Bugdayci, paragraph 101). 
Regarding claims 10-12 and 18, claims 10-12 and 18 are drawn to an apparatus having limitations similar to the method claimed in claims 1-3 and 9 treated in the above rejections. Therefore, method claims 10-12 and 18 correspond to apparatus claims 1-3 and 9 and are rejected for the same reasons of anticipation as used above.

Regarding claim 19, Bugdayci discloses: An apparatus for decoding a current block of a current frame (see paragraph 19), comprising: 
a processor (see paragraph 19) configured to: 
identify motion trajectories (see Fig 6c, motion vector 620, 621, and 625) that pass through the current frame (see Fig 6c, frame 610) using a constrained projection of reference motion vectors (see Fig 6c, motion vector 613, 617, and 624) of reference blocks of a first reference frame (see Fig 6c, block 614 and 616) onto the current frame using at least one third reference frame that is used for decoding the (see Fig 6c, reference frame 623), wherein the constrained projection identifies the current block and a reference motion vector (see Fig. 6c); and 
project the reference motion vector (see Fig. 6c, i.e. motion vector 617) onto a second reference frame (see Fig. 6c, reference frame 618) to obtain a motion vector for the current block (see Fig. 6c, block 619). 
Regarding claim 20, Bugdayci discloses: The apparatus of claim 19, 
wherein the reference motion vector corresponds to a reference block in the at least one third reference frame (see Bugdayci, Fig. 6c, reference block 622), and 
wherein under the constrained projection, the reference block is within a predefined range in at least of a horizontal direction of a vertical direction of the current block (see Bugdayci, paragraph 345).

Allowable Subject Matter

Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.